Exhibit 99.2 Supplemental Financial Information First Quarter 2013 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, key statistics, and financial analysis 11 Investment portfolio 12-14 Five-year historical key statistics 15 This document may contain forward-looking statements and information.Additional information and factors that could cause actual results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2012. 2 of 15 Preface PRIMERICA, INC. Financial Supplement FIRST QUARTER 2013 This document is a financial supplement to our first quarter 2013 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for two different purposes, as follows: · Operating adjustments exclude the expense associated with equity awards granted in connection with our initial public offering (“IPO”) and the impact of realized investment gains and losses. · Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item.Certain items throughout this supplement are noted as ‘na’ to indicate not applicable.Certain variances are noted as ‘nm’ to indicate not meaningful.Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. 3 of 15 Condensed Balance Sheets and Reconciliation of Balance Sheet Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Dec 31, Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Condensed Balance Sheets Assets: Investments and cash $ Due from reinsurers 3,855,318 3,895,162 3,903,028 3,993,603 4,005,194 4,005,539 Deferred policy acquisition costs 904,485 948,087 990,558 1,036,020 1,098,124 Other assets 522,123 540,010 597,465 579,393 599,840 Separate account assets 2,408,598 2,541,313 2,500,640 2,630,630 2,618,115 2,614,669 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 589,542 606,793 593,956 595,382 606,310 614,892 Income taxes 81,316 88,503 82,755 96,408 122,925 Other liabilities 381,495 331,112 329,539 424,706 358,577 366,670 Notes payable 300,000 300,000 300,000 374,421 374,433 374,445 Payable under securities lending 149,358 142,507 143,963 177,666 139,927 133,325 Separate account liabilities 2,408,598 2,541,313 2,500,640 2,630,630 2,618,115 2,614,669 Total liabilities 8,525,169 8,686,602 8,674,211 9,097,028 9,062,461 9,125,463 Stockholders’ equity: Common stock ($0.01 par value) (1) 649 653 599 597 564 567 Paid-in capital 835,232 693,717 691,885 602,269 609,100 Retained earnings 344,104 383,847 426,936 468,223 503,173 535,609 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 97,082 107,598 107,187 119,836 114,958 112,263 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 51,248 54,584 50,457 58,234 55,488 51,358 Total stockholders’ equity 1,387,314 1,276,866 1,337,411 1,275,416 1,307,853 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 97,082 107,598 107,187 114,958 112,263 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 95,417 105,617 105,156 118,472 113,923 111,219 Total stockholders’ equity $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 7,754 7,003 7,492 7,234 6,869 6,631 Commission costs deferred 58,793 60,116 66,540 61,238 60,349 60,048 Amortization of deferred policy acquisition costs ) Foreign currency impact and other, net 3,501 3,015 ) 6,223 ) ) Balance, end of period $ (1) Outstanding common shares exclude restricted stock units. 4 of 15 Financial Results and Other Statistical Data PRIMERICA, INC. Financial Supplement YOY Q1 (Dollars in thousands, except per-share data) Q1 Q2 Q3 Q4 Q1 Change % Change Earnings per Share Basic earnings per share: Weighted-average common shares and fully vested equity awards 65,133,035 61,530,879 60,059,741 57,415,577 56,598,327 ) -13.1% Net income $ ) -7.0% Less income attributable to unvested participating securities ) 340 25.0% Net income used in computing basic EPS $ ) -6.4% Basic earnings per share $ 7.8% Net operating income $ ) -7.2% Less operating income attributable to unvested participating securities ) 347 25.2% Net operating income used in computing basic operating EPS $ ) -6.6% Basic operating income per share $ 7.5% Diluted earnings per share: Weighted-average common shares and fully vested equity awards 65,133,035 61,530,879 60,059,741 57,415,577 56,598,327 ) -13.1% Dilutive impact of warrants and options 1,141,687 1,155,701 1,502,853 1,519,844 1,809,066 667,379 58.5% Shares used to calculate diluted EPS 66,274,722 62,686,580 61,562,594 58,935,421 58,407,393 ) -11.9% Net income $ ) -7.0% Less income attributable to unvested participating securities ) 344 25.7% Net income used in computing diluted EPS $ ) -6.4% Diluted earnings per share $ 6.3% Net operating income $ ) -7.2% Less operating income attributable to unvested participating securities ) 352 25.9% Net operating income used in computing diluted operating EPS $ ) -6.6% Diluted operating income per share $ 6.0% YOY Q1 Q1 Q2 Q3 Q4 Q1 Change % Change Annualized Return on Equity Average stockholders' equity $ ) -4.8% Average adjusted stockholders' equity $ ) -6.2% Net income return on stockholders' equity 12.3% 13.9% 14.0% 12.3% 12.0% -0.3% nm Net income return on adjusted stockholders' equity 13.3% 15.1% 15.3% 13.5% 13.2% -0.1% nm Net operating income return on adjusted stockholders' equity 13.5% 14.8% 15.1% 14.0% 13.3% -0.2% nm Capital Structure Debt-to-capital (1) 17.8% 19.0% 21.9% 22.7% 22.3% 4.5% nm Cash and invested assets to stockholders' equity 1.6x 1.6x 1.6x 1.6x 1.6x 0.1x nm Cash and invested assets to adjusted stockholders' equity 1.7x 1.7x 1.8x 1.8x 1.8x 0.1x nm Share count, end of period (2) 65,303,547 59,868,486 59,722,559 56,373,795 56,682,195 ) -13.2% Adjusted stockholders' equity per share $ 7.6% Financial Strength Ratings - Primerica Life Insurance Co Moody's A2 A2 A2 A2 A2 nm nm S&P AA- AA- AA- AA- AA- nm nm A.M. Best A+ A+ A+ A+ A+ nm nm Fitch A+ A+ A+ A+ A+ nm nm Holding Company Senior Debt Ratings Moody's Baa2 Baa2 Baa2 Baa2 Baa2 nm nm S&P A- A- A- A- A- nm nm A.M. Best a- a- a- a- a- nm nm Capital in the debt-to-capital ratio includes stockholders' equity and the note payable. Share count reflects outstanding common shares, including restricted shares, but excludes restricted stock units (RSUs). 5 of 15 Statements of Income PRIMERICA, INC. Financial Supplement YOY Q1 (Dollars in thousands) Q1 Q2 Q3 Q4 Q1 $ Change % Change Statement of Income Revenues: Direct premiums $ 1.8% Ceded premiums ) 7,560 1.8% Net premiums 142,874 154,259 152,282 154,808 160,295 17,422 12.2% Net investment income 26,097 23,605 26,882 24,221 23,216 ) -11.0% Commissions and fees: Sales-based (1) 44,467 47,269 43,120 50,142 49,433 4,966 11.2% Asset-based (2) 43,722 43,751 45,627 46,626 47,428 3,706 8.5% Account-based (3) 9,373 9,494 9,826 9,817 9,454 81 0.9% Other commissions and fees 6,343 6,248 5,764 6,188 5,674 ) -10.6% Realized investment (losses) gains 2,132 4,320 3,872 1,058 2,286 154 7.2% Other, net 11,594 11,581 11,715 11,642 10,660 ) -8.1% Total revenues 286,601 300,525 299,087 304,501 308,445 21,844 7.6% Benefits and expenses: Benefits and claims 67,933 68,925 70,738 71,151 74,246 6,312 9.3% Amortization of DAC 26,531 28,205 29,234 34,628 31,252 4,721 17.8% Insurance commissions 8,496 6,457 6,684 5,916 6,066 ) -28.6% Insurance expenses 22,444 24,589 23,744 25,764 27,052 4,608 20.5% Sales commissions: Sales-based (1) 31,600 33,285 30,521 34,508 35,403 3,803 12.0% Asset-based (2) 14,745 15,031 15,557 16,157 16,637 1,892 12.8% Other sales commissions 3,371 3,159 3,292 3,342 3,007 ) -10.8% Interest expense 6,910 8,505 8,829 8,857 8,795 1,885 27.3% Other operating expenses 41,104 40,447 39,933 43,233 45,754 4,651 11.3% Total benefits and expenses 223,135 228,605 228,532 243,555 248,213 25,078 11.2% Income before income taxes 63,466 71,921 70,556 60,946 60,232 ) -5.1% Income taxes 21,709 25,741 24,956 20,675 21,387 ) -1.5% Net income $ ) -7.0% Income Before Income Taxes by Segment Term Life $ 3.4% Investment & Savings Products 28,869 29,444 31,608 31,194 26,371 ) -8.7% Corporate & Other Distributed Products ) -23.0% Income before income taxes $ ) -5.1% Sales-based - revenues or commission expenses relating to the sales of mutual funds and variable annuities Asset-based - revenues or commission expenses relating to the value of assets in client accounts for which we earn ongoing service, distribution, and other fees Account-based- revenues relating to the fee generating client accounts we administer 6 of 15 Reconciliation of Statement of Income Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement YOY Q1 (Dollars in thousands) Q1 Q2 Q3 Q4 Q1 $ Change % Change Reconciliation from Operating Revenues to Total Revenues Operating revenues $ 7.6% Operating revenues reconciling items: Realized investment gains/losses 2,132 4,320 3,872 1,058 2,286 nm nm Total operating revenues reconciling items 2,132 4,320 3,872 1,058 2,286 nm nm Total revenues $ 7.6% Reconciliation from Operating Income Before Income Taxes to
